AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON 7/2/2013 FILE NOS: 811-08228 33-73248 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. [57] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X ] Amendment No. [58] (Check appropriate box or boxes.) THE TIMOTHY PLAN (Exact name of Registrant as Specified in Charter) 1 MAITLAND, FL32751 (Address of Principal Executive Office) 407-644-1986 (Registrant's Telephone Number, including Area Code:) ARTHUR D. ALLY, 1 MAITLAND, FL32751 (Name and Address of Agent for Service) Please send copy of communications to: DAVID D. JONES, ESQUIRE 422 Fleming Street, Suite 7 Key West, FL33040 Approximate Date of Proposed Public Offering:As soon as practicable following effective date. It is proposed that this filing will become effective (check appropriate box): /X/ immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date),pursuant to paragraph (a)(3) // 75 days after filing pursuant to paragraph (a)(2) // on pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Registrant declares hereby that an indefinite number or amount of its securities has been registered by this Registration Statement. A Rule 24f-2 Notice for the Trust’s fiscal year ended September 30, 2012 was filed on December 11, 2012. EXPLANATORY NOTE This Post-Effective Amendment No.57 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.56 filedJune 20, 2013and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, The Timothy Plan (the "Trust") hereby certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(a) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 57 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereto duly authorized, in the city of Winter Park and the State of Florida on July 2, 2013. THE TIMOTHY PLAN By:/s/ Arthur D. Ally ARTHUR D. ALLY Chairman, President and Treasurer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 57 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/Arthur D. Ally ARTHUR D. ALLY Chairman, President & Treasurer- Trustee July 2, 2013 /s/Joseph E. Boatwright* JOSEPH E. BOATWRIGHT Trustee, Secretary July 2, 2013 /s/Matthew D. Staver* MATHEW D. STAVER Trustee July 2, 2013 /s/Deborah Honneycutt* DEBORAH HONEYCUTT Trustee July 2, 2013 /s/Charles E. Nelson* CHARLES E. NELSON Trustee July 2, 2013 /s/Scott Preissler, Ph.D.* SCOTT PREISSLER, Ph.D. Trustee July 2, 2013 /s/Alan M. Ross* ALAN M. ROSS Trustee July 2, 2013 /s/ Richard W. Copeland* RICHARD W. COPELAND Trustee July 2, 2013 /s/ Kenneth Blackwell* KENNETH BLACKWELL Trustee July 2, 2013 /s/ William W. Johnson* WILLAM W. JOHNSON Trustee July 2, 2013 /s/ John C. Mulder* JOHN C. MULDER Trustee July 2, 2013 /s/ Patrice Tsague* PATRICE TSAGUE Trustee July 2, 2013 *By Arthur D. Ally, Attorney-In-Fact under Powers of Attorney EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
